DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on August 18, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-21 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendment filed 08/18/2022 with respect to 35 U.S.C. § 112 (b) rejection of claim 20 have been fully considered and are persuasive. The Examiner hereby withdraws the 35 U.S.C § 112 (b) rejection of claim 20.
6.	Claims 1-20 were mentioned allowed over prior arts with reasons for indication of allowance in previous office action mailed 08/02/2022. New dependent claim 21 is added. Claims 1-21 are allowed over prior arts because none of the prior arts of record taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application before the time it was filed.
	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-21 are allowed over prior arts of record.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was mentioned in previous office action, see pp. 5-8, mailed 08/02/2022 as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	Examiner performed updated search and additional search does not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature (independent claim 1) of “signing a tool package with a package verification key derived at least in part from the session key, the tool package comprising processor instructions providing remote access to the device when executed by the processor; providing the signed tool package to the device; wherein the device: verifies the signed tool package using the package verification key; and executes the tool package only if the signature of the tool package is verified” in combination with “receiving an automatically expiring authentication token having encrypted authentication token data including a session key from the device; transmitting the authentication token to secure facility; receiving the decrypted authentication token data from the secure facility;”  within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning. Other independent claims 14 and 20 recite similar claim features.
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
12.	Prior arts made of record, not relied upon:
US 2011/0016311 A1 (Durand et al.): A method for distributing content in a content distribution system is disclosed which comprises the steps of: encrypting at a Content Packager a content using a content encryption key to generate an encrypted content; sending the content encryption key to a Licensing Authority; receiving from the Licensing Authority a distribution key containing an encryption of the content decryption key (K.sub.c) for a given set of authorized devices; creating a secure link between the content encryption key (K.sub.c) and the content protected by this content encryption key using a signature of the content; and distributing the encrypted content together with the signature of the content. A method for receiving content distributed according to the above-mentioned method in a device able to play back the content is also disclosed where the content signature is checked before any play back of the content. Abstract.
CN 111046436A: The invention provides a signature authentication method based on system-level packet management and a server. The method comprises the following steps: receiving a software package signed by using a gpg key and sent by a developer and a wareshell application; performing signature verification on the software package; when signature verification is passed, the format and content of the software package are examined, the original gpg signature is erased after examination is passed, and the gpg signature of the official warehouse is signed again; and putting the software package signed with the gpg signature of the official warehouse into a software warehouse. The method can be combined with system-level packet management, system-level signature authentication is achieved, and safety is guaranteed. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438